Citation Nr: 1132073	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for infraspinatus and supraspinatus tendon tears of the right shoulder.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder.  

3.  Entitlement to an initial rating in excess of 10 percent for low back strain.

4.  Entitlement to an initial compensable rating for left calf strain.

5.  Entitlement to an initial compensable rating for right calf strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran testified before the undersigned in a March 2011 hearing.  

The  issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At the time of the March 2011 travel Board hearing, the Veteran testified that his right and left shoulder disabilities, along with his low back disability had increased in symptomatology since the time of the last VA examination for compensation and pension purposes.  Given the Veteran's testimony regarding the symptomatology associated with his service-connected back and shoulder disabilities, the Board finds that current VA medical examinations are necessary.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

The Veteran is seeking an increased rating for his service-connected left and right calf strains.  The disorder is currently evaluated as non-compensably disabling under Diagnostic Code 5024-5262.  Diagnostic Code 5024 pertains to tenosynovitis. 38 C.F.R. § 4.71a.  This Diagnostic Code provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Based on the Board's review of the most recent VA examination from June 2009, the Board cannot determine what symptomatology, if any other than pain, is attributable to the service-connected left and right calf strains.  The Board finds that the Veteran should be afforded a VA examination to determine what symptomatology, if any, is attributable to the service-connected left and right calf strains.  

At the time of the most recent VA examination, physical examination was conducted of the shoulders and range of motion was testing was performed.  The examiner noted that there was objective evidence of pain with active motion on the left and right sides.  Significantly, the examiner did not quantify when the pain was present during the range of motion testing.  There was a mention of pain at the extremes of internal and external rotation but no further quantification was provided.  Additionally, the examiner provided range of motion testing for the Veteran's spine and noted there was objective evidence of painful motion but, again, the extent of the painful motion was not quantified.  The Board finds that additional testing is required in order to determine what range of motion of the shoulders and spine are painful.  

The Veteran has argued that his VA examinations were inadequate as the examiner did not use a goniometer when determining the range of motion of the Veteran's back, shoulders and knees.  VA regulation states that the use of a goniometer in the measurement of limitation of motion is indispensable. 38 C.F.R. § 4.46.  The examinations the Veteran is to be scheduled for must use a goniometer.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his low back disability, his shoulder disability and/or his calf strain since his discharge.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  

2.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected low back strain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the low back should include range of motion studies.  In conducting range of motion testing, the examiner must use a goniometer and must annotate the examination report to indicate that the device was used.  With regard to range of motion testing, the examiner must report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner should report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to the service-connected back disability.  The examiner should also specifically state if ankylosis and muscle spasm are present.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral shoulder disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported.  The examination of the shoulders should include range of motion studies.  In conducting range of motion testing, the examiner must use a goniometer and must annotate the examination report to indicate that the device was used.  With regard to range of motion testing, the examiner must report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left and right calf strains.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examiner must specifically denote the symptomatology attributed to the service-connected left calf strain and right calf strain.  The examiner must report if any impairment of the tibia or fibula is present due to the service-connected disability.  The examiner must report if the service-connected disability is manifest by any limitation of motion of the lower extremities.  If the examiner determines that the left and/or right calf strains are productive of limitation of motion, the examiner must set out the range of motion present and must also report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  In conducting range of motion testing, the examiner must use a goniometer and must annotate the examination report to indicate that the device was used.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

5.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


